Filed 5/26/15 P. v. Jordan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C077329

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F07499)

         v.

CELESTE JORDAN,

                   Defendant and Appellant.




         Defendant was charged with first degree residential burglary. The information
alleged defendant was previously convicted of two prior strike convictions and two prior
serious felony convictions and served two prior prison terms.
         Defendant pled no contest to burglary and admitted a prior strike in exchange for a
stipulated eight-year state prison sentence and dismissal of the balance of charges against
him. The factual basis for the plea was:




                                                             1
       On November 16, 2013, defendant unlawfully entered the home of his cousin,
Myisha Jordan, with the intent to commit theft. On December 7, 1982, defendant was
convicted of robbery, a strike.
       The trial court sentenced defendant to the stipulated term of eight years (the
middle term of four years, doubled for the prior strike) in state prison. The court imposed
a $280 restitution fine, a $280 parole revocation fine stayed pending successful
completion of parole, a $30 court facility fee, and a $40 court security assessment,
reserved the issue of victim restitution, and awarded defendant 481 days of presentence
custody credit (241 actual days plus 240 conduct credits).
       Defendant filed a timely notice of appeal. The court denied his request for a
certificate of probable cause.
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.


                                                        ROBIE                  , J.

We concur:


      RAYE                  , P. J.


      DUARTE                , J.


                                              2